Case 2:18-cr-00124-JDL Document 106 Filed 12/20/20 Page 1 of 6             PageID #: 783




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

______________________________
                                         )
UNITED STATES OF AMERICA                 )
                                         )
v.                                       )       Crim. No. 2:18-CR-00124-JDL
                                         )
GREGORY MARTIN                           )
           Defendant                     )
______________________________           )




     DEFENDANT GREGORY MARTIN’S EMERGENCY MOTION TO REOPEN
        MOTION FOR COMPASSIONATE RELEASE AND REQUEST FOR
                     ASSIGNMENT OF COUNSEL


        NOW COMES the Defendant, Gregory Martin, by and through undersigned

Counsel (not yet assigned) and respectfully requests that this Honorable Court allow Mr.

Martin to reopen his Motion to Reopen the Motion for Compassionate Release. Counsel,

on behalf of Mr. Martin requests assignment to further argue this matter. In support

thereof, Counsel states as follows:



                            PROCEDURAL BACKGROUND



        Gregory Martin appeared before this Court on July 1, 2019 and entered a plea of

guilty to Possession with Intent to Distribute Cocaine Base. ECF #61. The matter was set



                                             1
Case 2:18-cr-00124-JDL Document 106 Filed 12/20/20 Page 2 of 6               PageID #: 784




for sentencing. Id. It was continued due to probation’s request to attain relevant records.

ECF #64,68,71. On March 2, 2020, Mr. Martin was sentenced to 84 months incarceration

with four years supervised release. ECF #78. Mr. Martin, through counsel, filed a Motion

for Compassionate Release on June 22, 2020. ECF #90. This Court denied the Motion on

September 25, 2020. ECF #96.



                                   AUTHORITY



       “[M]otions for reconsideration in criminal cases are governed by the rules that

govern equivalent motions in civil proceedings.” United States v. Mendez, 2008 WL

2561962, at *2 (C.D. Cal. June 25, 2008); United States v. Martin, 226 F.3d 1042, 1047

n. 7 (9th Cir. 2000) (“As the Second Circuit noted in United States v. Clark, post-

judgment motions for reconsideration may be filed in criminal cases”); see also United

States v. Grimm, 2:08-CR-64 JCM (GWF)(October 21, 2020)(using Motion for

Reconsider for changed circumstances under Motions for Compassionate Release due to

COVID-19).

       Federal Rule of Civil Procedure 60(b) provides that a court may relieve a party

from judgment on the basis of (1) mistake, inadvertence, surprise, or excusable neglect,

(2) newly discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b); (3) fraud, misrepresentation,

or misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been

satisfied, released, or discharged; it is based on an earlier judgment that has been reversed


                                             2
Case 2:18-cr-00124-JDL Document 106 Filed 12/20/20 Page 3 of 6               PageID #: 785




or vacated; or applying it prospectively is no longer equitable; or (6) any other reason that

justifies relief. Fed.R.Civ.P. 60(b).



                             BASIS FOR MOTION



       Mr. Martin previously sought compassionate release while he was housed at the

Strafford County Community of Corrections in Dover, New Hampshire. See ECF #90

Statement of Uncontested Facts #1. Mr. Martin is now housed at FCI Schuylkill. See

ECF $104, 105. FCI Schuylkill reported 155 positive cases on December 20, 2020, the

11th highest of all Bureau of Prison (BOP) facilities in the country.

https://www.bop.gov/coronavirus/

       This information was not available at the time of the original Motion for

Compassionate Release, and thus, could not have been discovered nor provided to the

Court at the time of the original Motion for Compassionate Release. Mr. Martin

respectfully requests that this Court allow this matter to be reopened.



                      REQUEST FOR ASSIGNEMENT OF COUNSEL



       Due to COVID-19 lockdowns, Mr. Martin’s contact with undersigned counsel has

been limited. Mr. Martin has also been limited in his access to the prison law library. See

ECF #104, 105 (Martin Declaration). In these unprecedented times, undersigned counsel




                                              3
Case 2:18-cr-00124-JDL Document 106 Filed 12/20/20 Page 4 of 6                 PageID #: 786




seeks this assignment on behalf of Mr. Martin to pursue a renewed Motion for

Compassionate Release.



                                     ARGUMENT



       Mr. Martin previously sought compassionate release from this Court. ECF #90.

This Court found that Mr. Martin’s health conditions presented ‘extraordinary and

compelling circumstances’ for release. See ECF #96, page ID #747 (“Martin’s asthma,

hepatitis C, and obesity, viewed together, do present extraordinary and compelling

reasons supporting his compassionate release.”) This Court denied that request, however,

stating “Martin has not established that SCHOC presents risks beyond those inherent to a

congregate living facility, as currently no inmates at the facility are positive for the virus

… .” Id. This Court further found that § 3553(a) factors weighed against release. Id. at

page ID #751. At the time of that Order, however, the Court did not have information

that Mr. Martin was incarcerated in a facility with a pandemic outbreak. Mr. Martin

requests that this Court allow the Motion for Compassionate Release to be reopened to

address this and seeks the assignment of counsel to assist.



       WHEREFORE, Mr. Martin respectfully requests this Honorable Court allow Mr.

Martin to reopen his Motion for Compassionate Release and assign counsel to assist

together with any and all other relief that is fit and just.




                                                4
Case 2:18-cr-00124-JDL Document 106 Filed 12/20/20 Page 5 of 6         PageID #: 787




     Dated this 20th day of December 2020 at Portland, Maine.

                                             Respectfully submitted,

                                             /s/ David J. Bobrow, Esq.
                                             Attorney for Defendant
                                             BEDARD AND BOBROW, PC
                                             9 Bradstreet Lane
                                             P.O. Box 366
                                             Eliot, ME 03903
                                             207.439.4502
                                             djblaw@bedardbobrow.com




                                         5
Case 2:18-cr-00124-JDL Document 106 Filed 12/20/20 Page 6 of 6              PageID #: 788




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

______________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
v.                                        )       Crim. No. 2:18-CR-00124-JDL
                                          )
GREGORY MARTIN                            )
           Defendant                      )
______________________________)



                            CERTIFICATE OF SERVICE


      I, David J. Bobrow, Esq., hereby certify that I have caused to be served via ECF
the Defendant’s Motion to Reopen Motion for Compassionate Release and for the
assignment of counsel on the following individuals:

      1.     Johnathan.Nathans@usdoj.gov
      2.     All other attorneys of record in this matter.

      Dated this 20th day of December 2020 at Portland, Maine.

                                                  Respectfully submitted,


                                                  /s/ David J. Bobrow, Esq.
                                                  Attorney for Defendant
                                                  BEDARD AND BOBROW, PC
                                                  9 Bradstreet Lane
                                                  P.O. Box 366
                                                  Eliot, ME 03903
                                                  207.439.4502
                                                  djblaw@bedardbobrow.com




                                              6
